AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered into
as of the 31st day of August, 2007 (the “Effective Date”), by and among
BELVEDERE PROPERTIES, LLC, a Virginia limited liability company (“Seller”);
ASSOCIATED ESTATES REALTY CORPORATION, an Ohio corporation (“Purchaser”); and
FIRST AMERICAN TITLE INSURANCE COMPANY, as escrow agent (“Escrow Agent”)

PRELIMINARY STATEMENTS

A.        Seller is the owner of that certain apartment project known as “The
Belvedere” consisting of 296 apartment units and all amenities which are a part
thereof located at the intersection of Robious and Cranbeck Roads in
Chesterfield County, Virginia on that real property described in Exhibit A
attached hereto and by this reference made a part hereof, together with: (i) all
easements, appurtenances and hereditaments appertaining thereto and including
all of Seller’s rights, if any, in and to any alleys, ways, easements and rights
of way abutting or adjoining said real property; (ii) all the buildings,
improvements, structures, plants and appurtenances situated on said real
property; (iii) all fixtures, furniture, equipment (including all maintenance
equipment and all office equipment located in the clubhouse building),
appliances, signs, plumbing, machinery, personal property and facilities and
supplies which are owned by Seller and which are attached to or appurtenant to
or used in connection with said real property (specifically excluding property
owned by residential tenants), provided that Seller shall only quitclaim its
right, title and interest in and to the property identification sign located at
the corner of Robious Road and Belvedere Vista Lane; (iv) all plans,
specifications, guarantees and warranties; and (v) all leases including the
rents, issues and profits thereof and all refundable security deposits or escrow
deposits held by Seller thereunder (collectively, the “Property”);

B.         Seller obtained a loan (the “Loan”) in the original principal amount
of $26,525,100.00 from Highland Mortgage Company (now Capmark Bank) (the
“Lender”) and insured by the United States Department of Housing and Urban
Development (“HUD”) under Section 221(d)(4) of the National Housing Act;

C.        The Loan is evidenced and secured by the documents and instruments set
forth on Schedule 1 to this Agreement (collectively, the “Loan Documents”);

D.        Seller desires to sell the Property and assign the Loan to Purchaser
and Purchaser desires to purchase the Property and assume the Loan from Seller,
on and subject to the terms and conditions of this Agreement;

E.         Seller’s affiliate, River Forest Properties, LLC a Virginia limited
liability company (“River Forest”), is the owner of that certain apartment
project apartment project known as “River Forest” consisting of 240 apartment
units and all amenities which are a part thereof located on the southern line of
Branders Creek Parkway in Chesterfield County, Virginia (the “River Forest
Apartments”);

--------------------------------------------------------------------------------




F.         Seller’s affiliate, Princeton Properties, Inc., a Virginia
corporation (“Princeton” and together with River Forest, collectively “Seller
Affiliate”) is the owner of that certain parcel of land located adjacent to the
River Forest Apartments (the “River Forest Expansion Parcel” and, together with
the River Forest Apartments, collectively, the “Other Property”); and

G.        Pursuant to that certain Agreement of Purchase and Sale (the “Other
Agreement”), dated as of the same date as this Agreement, among Seller Affiliate
and Purchaser, Seller Affiliate has agreed to sell to Purchaser, and Purchaser
has agreed to purchase from Seller Affiliate, the Other Property.

THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) in hand paid, the
mutual covenants herein contained, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
covenant and agree as follows:

1.                  Agreement to Sell and to Purchase.

(a)                Seller agrees to sell and Purchaser agrees to purchase the
Property upon the terms and conditions hereinafter set forth.

(b)               Subject to Purchaser’s rights with respect to the
Investigation Period (as hereinafter defined), Purchaser acknowledges and
understands that Seller is selling the Property and the Purchaser is buying the
Property in its “AS-IS, WHERE-IS, WITH ALL FAULTS” physical condition, including
all existing environmental conditions, with no rights of set-off or reduction in
the Purchase Price (as hereinafter defined) unless and except as expressly
provided herein to the contrary, and except for the representations and
warranties set forth in this Agreement and the closing documents executed in
connection with the consummation of the transactions contemplated by this
Agreement, the sale of the Property by Seller to Purchaser shall be without
representation or warranty of any nature or kind with respect to the physical
condition of the Property, whether express, implied, statutory or otherwise,
including without limitation warranties of use, merchantability or fitness for a
particular purpose, and Seller does hereby disclaim and renounce any such
representations or warranties.

 2

--------------------------------------------------------------------------------


2.                  Earnest Money. Purchaser shall deposit in escrow with the
Escrow Agent within two (2) business days of the execution hereof, Eight Hundred
Thousand Dollars ($800,000) (such deposit together with any interest that may be
earned thereon prior to Closing, being hereinafter called the “Initial
Deposit”). If Purchaser does not elect to terminate this Agreement during the
Investigation Period (as hereinafter defined), prior to the expiration of the
Investigation Period, Purchaser shall deliver to Escrow Agent an additional
deposit in the amount of Four Hundred Thousand Dollars ($400,000) (the
“Additional Deposit”). The Initial Deposit and the Additional Deposit are
sometimes individually or collectively referred to as the “Earnest Money”. The
Earnest Money shall be deposited in an interest bearing account using
Purchaser’s tax identification number which shall be provided to Escrow Agent
The Earnest Money shall be applied against the cash portion of the purchase
price at Closing (as hereinafter defined) or refunded in full to Purchaser as
hereinafter provided in Paragraph 15. If Purchaser does not notify Seller prior
to the expiration of the Investigation Period that Purchaser elects to terminate
this Agreement, the Initial Deposit shall be non refundable for any reason other
than (i) a default by Seller, (ii) in the event any condition to Purchaser’s
obligations under this Agreement is not satisfied as provided herein, or (iii)
as otherwise specifically provided herein. If Purchaser does not notify Seller
prior to the expiration of the Investigation Period that Purchaser elects to
terminate this Agreement and Purchaser fails to make the Additional Deposit as
required, Purchaser shall be in default of this Agreement and Seller shall have
the right to terminate this Agreement and retain the Initial Deposit as provided
in Paragraph 8.

3.                  Purchase Price. The purchase price for the Property (the
“Purchase Price”) shall be Forty Four Million Two Hundred Thousand Dollars
($44,200,000), payable at Closing as follows:

(a)                Purchaser shall receive a credit against the Purchase Price
in the amount of the outstanding principal balance of the Loan, all accrued and
unpaid interest on the Loan and all other fees, costs and expenses owing by
Seller under the Loan Documents for periods prior to the Closing Date except for
any fees, costs and expenses to be paid by Purchaser in connection with the
assumption of the Loan;

(b)               Purchaser shall receive a credit against the Purchase Price in
the amount of the Earnest Money; and

(c)                The balance of the Purchase Price as adjusted by the closing
prorations hereinafter provided at Paragraph 4 shall be paid in cash at Closing
by wire transfer of funds to Escrow Agent’s account for payment to Seller.

4.                  Closing Prorations. All items described below shall be
prorated as of the date of Closing (the “Closing Date”) and, as hereinafter
provided, shall increase or decrease the cash portion of the Purchase Price
payable pursuant to Paragraph 3(c) of this Agreement.

(a)                Taxes. All state, county and municipal ad valorem and other
property taxes and similar charges with respect to the Property for the year in
which the Closing is consummated will be prorated based on the current year’s
tax bill or, if such bill has not been issued as of the Closing Date, then taxes
shall be prorated at Closing based on the prior year’s tax bill and said amount
of taxes prorated shall be adjusted between the parties upon receipt of the tax
bill for the year in which the Closing is consummated. Seller shall pay at or
prior to Closing all special assessments and charges against the Property which
are either due or declared prior to the Closing Date. Any refund or credit
attributable to the overpayment of taxes and assessments payable for the year in
which Closing occurs, less any attorneys’ fees or costs payable in with respect
of such taxes and assessments shall be allocated between Seller and Purchaser
based upon their respective periods of ownership.

3

--------------------------------------------------------------------------------


(b)               Income. All rental and other income from the Property,
including but not limited to prepaid rent, late charges, and other charges to
tenants, shall be prorated based on rents actually collected. All unpaid rent
relating to periods prior to the Closing Date shall be paid to Seller as and
when received by Purchaser after Closing and shall not be prorated at Closing;
provided, that any rent received after Closing shall be applied first to the
current rent due, then to past due rents accrued after Closing and then to past
due rent accrued prior to Closing. Purchaser shall include all such unpaid rent
in its normal billing and shall use commercially reasonable, good faith efforts
to collect such unpaid rent after the Closing Date. Purchaser may not waive any
delinquent rents nor modify a Lease so as to reduce or otherwise affect amounts
owed thereunder for any period in which Seller is entitled to receive a share of
charges or amounts without first obtaining Seller’s written consent, which
consent may be given or withheld in Seller’s sole and absolute discretion. If
Purchaser fails to collect any unpaid rents accrued prior to Closing within
ninety (90) days after Closing, Seller shall have the right to independently
pursue collection of amounts to which Seller is entitled; provided, that Seller
shall be expressly prohibited from bringing any action to evict any tenant from
its leased premises at the Property.

(c)                Deposits and Escrows.

(1)               Seller shall, at no expense to Purchaser, transfer to
Purchaser by credit against the Purchase Price at Closing all refundable
security deposits and other escrow deposits relating to the Property, including
such deposits and fees as to leases that are in default but have not been
terminated as of the Closing Date, and all interest charges required by law to
be accrued thereon.

(2)               All real estate tax escrows, insurance escrows and other
escrows maintained by Lender under the Loan Documents shall be transferred to
Purchaser, and Seller shall be given credit for the amount of such funds and any
unearned mortgage insurance premiums at Closing.

(d)               Utilities. Utilities not payable by tenants of the Property
shall either be (i) prorated as of Closing, or (ii) transferred into Purchaser’s
name as of Closing, with Seller to be responsible for payment of all charges
accrued prior to such transfer and Purchaser to be responsible for payment of
all charges accruing after such transfer.

(e)                Service Contracts and Equipment Leases. A list of all service
contracts and equipment leases relating to the operation and management of the
Property is attached hereto as Exhibit B as a part hereof (the “Contracts”).
Except as noted in Exhibit B, Purchaser shall not be obligated to assume
responsibility for or to pay any sums due at Closing attributable to the
Contracts unless Purchaser elects during the Investigation Period by written
notice to Seller to assume such Contracts at Closing, in either of which events,
such Contracts shall be assigned to and assumed by Purchaser at Closing. Seller
agrees, at Seller’s expense, to cancel all Contracts which are not to be assumed
by Purchaser as of the Closing Date. All prepayments made or payments due under
any of the Contracts to be assigned to Purchaser shall be prorated as of the
Closing Date.

(f)                 Adjustments. In the event that accurate prorations and other
adjustments cannot be made at Closing because current bills are not obtainable
(as, for example, in the case of utility bills), the parties shall prorate on
the best available information, subject to adjustment upon receipt of the final
bill. Seller shall attempt to have utility meters read on the Closing Date so as
to accurately determine the proration of current utility bills. Adjustments
shall be made after Closing if any closing prorations are based on inaccurate
information.

5.                  Title.

 4

--------------------------------------------------------------------------------


(a)                At Closing, Seller shall convey to Purchaser, good and
marketable, fee simple title to the Property by special warranty deed (the
“Deed”) in form consistent with standard Virginia practice (and otherwise
approved by Seller and Purchaser), subject only to the Permitted Encumbrances
(defined below) and any other matters of record as of the date of Purchaser’s
examinations of title to the extent applicable to the Property and any matters
which could be discovered by a survey of the Property other than such matters to
which Purchaser has objected and which Seller has agreed or is obligated to
correct as provided herein. Purchaser agrees to accept title to the Property
subject to the Permitted Encumbrances and such additional matters as may be
approved by Purchaser, in its sole and absolute discretion, prior to Closing.

(b)               During the Investigation Period, Purchaser shall, at its cost,
obtain (i) an owner’s title insurance commitment (the “Title Commitment”) in the
full amount of the Purchase Price to be issued by the Escrow Agent (the “Title
Insurer”), insuring the title to the Property, and (ii) a current survey
(references herein to the plat of survey shall be deemed to refer to such plat)
of the Property (the “Survey”). It shall be a condition to Purchaser’s
obligations hereunder that Seller shall have delivered all documents required to
be delivered by Seller hereunder which are required by the Title Insurer to
issue an owner’s title insurance policy pursuant to the Title Commitment (the
“Title Policy”).

(c)                During the Investigation Period, Purchaser shall review title
to the Property as disclosed by the Title Commitment and the Survey, and satisfy
itself as to the availability from the Title Insurer of the Title Policy and all
requested endorsement to such Title Policy. Purchaser shall notify Seller of any
objections to matters disclosed by the Title Commitment and the Survey within
five (5) days after receipt of the Title Commitment and the Survey.

(d)               Seller shall have no obligation to remove or cure title
objections, except for (1) liens of an ascertainable amount (but expressly
excluding the liens evidenced by the Loan Documents), which liens Seller shall
cause to be released at the Closing or affirmatively insured over by the Title
Company, and (2) any exceptions or encumbrances to title which are created by
Seller after the date of this Agreement without Purchaser’s consent. In
addition, Seller shall provide the Title Insurer with a customary ALTA
statements, personal undertakings or owner’s affidavit (an “Owner’s Affidavit”),
in form and substance reasonably acceptable to Seller, which will permit the
Title Insurer to remove the standard “mechanics lien” and “GAP” exceptions from
the Title Policy.

(e)                For purposes of this Agreement, the following terms shall
have the following meanings:

(1)               “Permitted Exceptions” shall mean: (i) any exception arising
out of an act of Purchaser or its representatives, agents, employees or
independent contractors; (ii) zoning and subdivision ordinances and regulations;
(iii) the specific exceptions in the Title Commitment that the Title Insurer has
not agreed to insure over or remove from the Title Commitment as of the end of
the Investigation Period and that Seller is not required to remove as provided
herein; (iv) items shown on the Survey which have not been removed (or which
Seller has not agreed to remove) as of time end of the Investigation Period; (v)
real estate taxes not yet due and payable; and (vi) the Loan Documents.

(2)               “Leases” shall mean the leases which are listed on the rent
roll attached hereto as Exhibit C, together with such additional leases or
modifications as may be added and excluding any leases which may be terminated
in the ordinary course of Seller’s business between the date of this Agreement
and the date of Closing and the rights of tenants under such leases, as
occupancy tenants only, and without any right of first refusal or purchase
options.

 5

--------------------------------------------------------------------------------


(3)               “Permitted Encumbrances” shall mean a collective reference to
the Leases and Permitted Exceptions.

6.                  Access. Upon reasonable prior notice, Seller shall provide
Purchaser and its agents, servants, employees and assigns reasonable access,
during Seller’s normal business hours, to all documentation, agreements, books,
records, and other information in the possession of Seller pertaining to the
ownership, use, rental or operations of the Property, including but not limited
to, financial records, tax assessments, bills and leases, and Purchaser shall
have the right to make copies of such non-confidential documents as Purchaser
shall reasonably specify at Purchaser’s sole expense. Furthermore, Seller hereby
grants to Purchaser and its agents, servants, employees, assigns and independent
contractors reasonable access to enter upon the Property, upon forty-eight (48)
hours advance notice and at reasonable times during Seller’s normal business
hours, for the purpose of inspecting the condition of the Property, surveying
the Property and undertaking any physical inspections that Purchaser deems
appropriate under this Agreement; provided, however, that such inspections shall
be coordinated with Seller and Purchaser shall minimize any disruptions to the
operation of the Property and the occupancy of the Property by tenants.
Purchaser shall be responsible for all costs incurred by Purchaser in connection
with its inspections and evaluation of the Property, shall repair any damage
caused by Purchaser and its agents and shall indemnify and hold Seller harmless
from and against any and all claims, demands, actions, losses, costs, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) incurred or sustained by Seller by reason of or arising from the exercise
by Purchaser of the rights and privileges granted in this Paragraph 6, but only
to the extent incurred or sustained as a result of damage to the Property and
injury to persons. The foregoing indemnity obligations shall expressly survive
Closing or any termination of this Agreement.

7.                  Investigation Period.

(a)                For the period beginning with the Effective Date and
extending through 5:00p.m on the thirtieth (30th) day following the Effective
Date (the "Investigation Period"), Purchaser shall have the right to terminate
this Agreement as provided in Paragraph 15 if Purchaser determines, in its sole
and absolute discretion, not to purchase the Property. If no notice of
termination is given by Purchaser prior to the expiration of the Investigation
Period, Purchaser and Seller shall proceed toward Closing in accordance with the
other terms of this Agreement, including Purchaser's delivery of the Additional
Deposit in accordance with Paragraph 2.

6

--------------------------------------------------------------------------------




(b)               Seller shall cooperate with Purchaser in connection with its
evaluation of the Property Seller has provided Purchaser on or before the
Effective Date with copies of the documents and instruments set forth in
Schedule  2 (collectively, the “Property Information”) to the extent in Seller’s
possession or control. In addition to the Property Information and the Loan
Documents, Seller shall provide Purchaser with copies of such other reports,
studies, leases (other than copies of each individual tenant lease) and other
documents in Seller’s possession or control related to the Property as Purchaser
shall reasonably request. Purchaser shall have no obligation to pay Seller for
any of such reports, studies or other documents provided by Seller to Purchaser,
all of which shall be provided at no cost to Purchaser. Purchaser agrees that it
will preserve the confidentiality of all such documents provided by Seller; that
it will not divulge the existence or contents of any such documents to any
persons, except to its attorneys, advisors, consultants, lenders and others
employed by Purchaser to assist it in the purchase of the Property, each of whom
shall likewise observe and preserve such confidentiality, subject to any
obligation on the part of such person to disclose or deliver such information
pursuant to court order or as required pursuant to applicable laws. The
foregoing confidentiality obligations shall survive any termination of this
Agreement but shall terminate at Closing in the event Closing occurs hereunder.

(c)                In the event that this Agreement is terminated without
completion of the transaction contemplated herein, Purchaser shall return to
Seller all documents provided to Purchaser pursuant to this Agreement, and shall
additionally provide to Seller copies of all third party studies or reports
obtained by Purchaser pertaining to the Property during the course of its
investigations and inspections, it being understood that Seller shall have no
right to rely on any such reports without the consent of the person or persons
preparing such studies and reports. The foregoing obligations shall survive any
termination of this Agreement, but shall terminate at Closing in the event that
Closing occurs hereunder.

8.                  Purchaser’s Default; Liquidated Damages. If, prior to
Closing, Purchaser defaults in performing its obligations under this Agreement,
Seller’s sole remedy for such default shall be to give the Escrow Agent and
Purchaser prompt written notice of such default and the Escrow Agent shall,
after giving the parties five (5) working days’ notice thereof (if Purchaser
fails to cure such default within that time), pay over to Seller the Earnest
Money as full and complete liquidated damages hereunder. Thereafter, Purchaser
shall have no further obligations hereunder to Seller or any others, including
but not limited to the Escrow Agent, brokers, realtors and agents.
Notwithstanding the foregoing, in the event of a dispute regarding Seller’s
right to payment of the Earnest Money, Escrow Agent continues to hold the
Earnest Money subject to the provisions of Paragraph 28.

9.                  Closing; Closing Deliveries and Closing Conditions. The
consummation of the transaction described herein (“Closing”) will be held at the
offices of the Title Insurer or such other location mutually agreed upon by
Purchaser and Seller on the later of (i) ten (10) days after Purchaser’s receipt
of written approval by the Lender and HUD of the transfer of the Property to
Purchaser and the assumption of the Loan by Purchaser, or (ii) fifteen (15) days
after the expiration of the Investigation Period (the “Closing Date”). At
Closing, Purchaser shall pay to Seller the outstanding balance of the Purchase
Price provided for in Paragraph 3(c) hereof, the Escrow Agent shall pay to
Seller the Earnest Money, and Seller shall give Purchaser possession and
occupancy of the Property subject only to the Permitted Encumbrances. Any
eminent domain awards, proceeds from sale under threat or exercise of the power
of eminent domain and insurance proceeds which are to be paid or are payable to
Purchaser pursuant to Paragraph 11 hereof, shall be paid or assigned to
Purchaser at Closing.

Seller agrees that Purchaser is permitted to download lease, tenant and other
property information from Seller's on-site computers within seven (7) business
days of Closing, after which time Seller and its agents shall have the right to
enter upon the Property to remove any of Seller's confidential information not
related to the operation of the Property, to remove Seller's management
software, and to disconnect or terminate any links to Seller's server and/or
database from such on-site computers. The terms of the immediately preceding
sentence shall survive Closing.

7

--------------------------------------------------------------------------------




Furthermore, Seller shall, at Seller’s sole cost and expense, transfer or
deliver to Purchaser at Closing (or at such other time hereinafter set forth)
the deposits, escrows, affidavits, certificates, instruments and other matters
hereinafter described, each instrument to be executed on behalf of Seller by its
duly authorized officer and to be in form to be approved by counsel for Seller
and Purchaser

(a)                The Deed;

(b)               An assignment and assumption agreement, in form and substance
acceptable to Seller and Purchaser, pursuant to which Seller shall transfer to
Purchaser (i) all rights in, to and under the Leases, (ii) any unexpired
warranties and guaranties in effect with respect to such portions of the
Property, (iii) the Contracts which are to be assigned by each such party to
Purchaser as provided herein, and (vi) all prorated items and adjustments
described in Paragraph 4 above which are to be paid, transferred, applied or
credited to Purchaser at or as of Closing, as applicable. Such assignment and
assumption agreements shall also be executed by Purchaser at Closing to effect
Purchaser’s assumption of all applicable obligations.

(c)                A bill of sale from Seller, in form and substance acceptable
to Seller and Purchaser conveying, with a warranty of title but without
warranties as to the condition thereof, all personal property, equipment,
signage and fixtures owned by it and located at or used in connection with the
Property, other than property owned by tenants under the Leases, subject only to
the applicable Permitted Encumbrances and conveying, without warranty of title,
all of Seller’s right, title and interest to the name “Belvedere Apartments”,
provided that Seller shall only quitclaim its right, title and interest in and
to the property identification sign located at the corner of Robious Road and
Belvedere Vista Lane.

(d)               An updated rent roll for the Property, dated not more than
three (3) days prior to the Closing Date, certified by Seller to be true,
accurate and complete as of such date.

(e)                The Owner’s Affidavit.

(f)                 All documents required from Seller by the Lender or by HUD
for the transfer to Purchaser of the Property subject to the Loan Documents in
accordance with applicable HUD regulations and requirements and the Loan
Documents. Purchaser shall also execute all documents required from Purchaser by
the Lender or by HUD in accordance with applicable HUD regulations and
requirements and the Loan Documents.

(g)                Originals or copies (if originals are unavailable) of all
plans, specifications, manuals, warranties, and guarantees in Seller’s
possession relating to the Property.

(h)                An affidavit stating that all representations and warranties
of Seller set forth in this Agreement remain true and correct, executed and
sworn on behalf of Seller on and as of the Closing Date.

(i)                  All deposits and escrows provided for in Paragraph 4(c) of
this Agreement

 8

--------------------------------------------------------------------------------




(j)                 Certificates of non-foreign status, information required for
Purchaser’s compliance with I099S regulations, and such affidavits and
certifications requited from or typically provided by sellers for real estate
transactions in the Commonwealth of Virginia from Seller.

(k)               All other documents reasonably necessary or appropriate to
complete the transaction contemplated by this Agreement

(l)                  Evidence that any property management agreement for the
Property has been terminated by Seller at no cost, liability or expense to
Purchaser.

            9A.      Conditions to Closing.

(a)                Purchaser’s obligation under this Agreement to acquire the
Property is subject to the fulfillment at or prior to the Closing Date of the
following conditions:

(1)               Seller shall have performed in all material respects its
agreements contained in this Agreement required to be performed on or prior to
the Closing Date.

(2)               The Title Insurer is in a position to and will issue to
Purchaser the Mk Policy subject only to the Permitted Exceptions.

(3)               Each and every representation and warranty made by Seller in
this Agreement shall be true and correct in every material respect both as of
the date when made and as of the Closing Date.

(4)               All other conditions to Purchaser’s obligation to close set
forth in other provisions of this Agreement have been satisfied, including
without limitation those set forth in Section 21 of this Agreement

If any condition specified in this Section 9A. (a) is not timely satisfied or
waived by Purchaser, Purchaser shall have the right to terminate this Agreement,
in which event, unless such condition has not been satisfied by reason of a
default by Purchaser of its obligations hereunder, the Earnest Money (or so much
thereof as has been deposited) shall be returned to Purchaser and no party shall
have any further rights, duties, obligations or liabilities under this Agreement
except as specifically set forth herein; provided, that termination of this
Agreement shall not be Purchaser’s sole remedy if Seller defaults; it being
specifically understood and agreed that nothing in this Section 9A. (a) shall
relieve Seller from liability for any breach of this Agreement and that the
provisions of Section 15(b) of this Agreement shall govern and control in the
event of a default by Seller hereunder.

(b)               Seller’s obligation under this Agreement to sell the Property
is subject to the
fulfillment at or prior to the Closing Date of the following conditions:

(1)               Purchaser shall have performed in all material respects its
agreements contained in this Agreement required to be performed on or prior to
the Closing Date.

(2)               HUD and Lender shall have consented to the sale of the
Property to Purchaser and consented to the assumption of the Loan by Purchaser.

9

--------------------------------------------------------------------------------


If any condition specified in this Section 9A.(b) is not timely satisfied or
waived by Seller, Seller shall have the right to terminate this Agreement, in
which event, unless such condition has not been satisfied by reason of default
by Seller of its obligations hereunder, the Earnest Money shall be paid to
Seller and no party shall have any further rights, duties, obligations or
liabilities under this Agreement except as specifically set forth herein.

10.              Other Costs. Seller agrees to pay at Closing the Virginia
grantor’s tax required for recordation of the Deed, all costs incurred by Seller
in connection with the Transfer Approval Application (as defined herein) and
one-half (1/2) of any escrow fee for the Closing. Purchaser agrees to pay at
Closing the Virginia grantee’s tax, the costs and premium for the Title
Commitment and the Title Policy, including any endorsements to the Title Policy,
the cost of any updated survey obtained by Purchaser, all costs associated with
the transfer and assumption of the Loan and the Loan Documents (other than the
costs to be paid by Seller as provided herein) including any assumption fee
required to be paid to Lender pursuant to the Loan Documents) and one-half (1/2)
of any escrow fee for the Closing. Subject to Paragraph 30, each party shall pay
its own attorney’s fees, regardless of whether Closing occurs and all other
costs incurred by such party in connection with the transactions contemplated by
this Agreement.

11.              Damage or Condemnation.

(a)                Seller represents that to its knowledge there are no
condemnation or eminent domain proceedings pending or threatened against or
affecting the Property or any portion thereof. Risk of loss to the Property (i)
resulting from any such proceeding which is commenced prior to Closing, and (ii)
due to any cause, including but not limited to fire, other casualty and acts of
God, shall remain on Seller until Closing.

10

--------------------------------------------------------------------------------




(b)               Prior to Closing, if all or part of the Property shall be
destroyed or damaged by casualty, and there is more than $2,000,000 damage,
destruction or loss, Seller shall so notify Purchaser, and Purchaser may elect
either to (i) terminate this Agreement as provided in Paragraph 15 hereof or
(ii) not terminate this Agreement and proceed to Closing as provided in
Paragraphs 9 and 15 hereof. If Purchaser elects to close pursuant to (ii) above,
then at Closing Seller shall assign, transfer and set over to Purchaser, subject
to all rights of the Lender and/or HUD therein under the Loan Documents, all of
such Seller’s right, title and interest in and to any insurance proceeds
(including payment of any deductible) and claims that have been or may
thereafter be made for any such damage. If the damage or loss from casualty is
less than $2,000,000, then Seller shall assign, transfer and convey to Purchaser
all of such Seller’s right, title and interest in and to all condemnation and
insurance awards arising therefrom, subject to all rights of the Lender and/or
HUD therein under the Loan Documents. Seller shall be responsible to obtain any
consent required by the insurer in connection with any such assignment and
Purchaser’s obligation to close shall be conditioned upon such consent as well
as Lender’s and HUD’s agreement to make such insurance proceeds or condemnation
awards available to Purchaser for restoration of the Property. If this Agreement
is not terminated as a result of any such casualty, Seller shall be entitled to
utilize such insurance or condemnation awards (to the extent permitted by the
Lender and/or HUD therein under the Loan Documents) to commence repair of such
damage prior to Closing with the unexpended proceeds to be transferred to
Purchaser at Closing, and in either event this Agreement shall be closed
pursuant to the terms hereof. Seller shall be responsible to obtain any consent
required by the insurer in connection with any such assignment and Purchaser’s
obligation to close shall be conditioned upon such consent as well as Lender’s
and HUD’s agreement to make such insurance proceeds or condemnation awards
available to Purchaser for restoration of the Property. Seller shall be
responsible for payment of any deductible under the applicable insurance policy
and if Seller does not provide Purchaser with written evidence that any such
deductible has been paid prior to the Closing, then Purchaser shall receive a
credit against the Purchase Price in the amount of any such unpaid deductible.

(c)                Prior to Closing, if all or any part of the Property
materially affecting the use or operation thereof shall be taken under the power
of eminent domain or other proceeding, Seller shall so notify Purchaser, and
Purchaser may elect either to (i) terminate this Agreement as provided in
Paragraph 15 hereof, or (ii) not terminate this Agreement and proceed to Closing
as provided in Paragraphs 9 and 15 hereof. If there is a taking of a portion of
the Property which does not, in Purchaser’s sole discretion, materially affect
the use or operation thereof, Purchaser shall be required to proceed to Closing.
If Purchaser elects to close as provided above, then at Closing Seller shall
assign, transfer and set over to Purchaser, subject to all rights of the Lender
and/or HUD therein under the Loan Documents, all of such Seller’s right, title
and interest in and to any eminent domain awards.

12.              Representations and Warranties. As a material inducement to
Purchaser’s entering into this Agreement, Seller hereby represents, warrants and
covenants that the following matters are true as of the date of this Agreement,
which shall survive Closing and remain in effect for a period one (1) year
thereafter:

(a)                Laws. Seller has received no notice from any applicable
governmental authorities of any alleged violations by or at the Property of any
applicable city, county, state and United State laws, ordinances, codes, rules
and regulations.

(b)               Contracts. On or prior to the Effective Date, Seller shall
provide Purchaser with copies of all of the Contracts, which copies shall be
true, complete and correct in all material respects. The Contracts are the only
Contracts in effect regarding the Property.

(c)                No Defaults. Seller is in compliance with the Loan Documents,
the Leases and the Contracts. Seller has not received any notice of default
under the Loan Documents which has not been cured or waived by Lender.

(d)               Conflicts. Except for the required consents of the Lender and
HUD, neither the execution of this Agreement by Seller nor the Closing of the
transactions contemplated hereby by Seller will (i) conflict with, or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, any agreement or instrument to which Seller is a party, or by which it
may be bound or (ii) result in the creation of any material lien, charge or
encumbrance upon the Property, except as permitted hereby in respect of the Loan
Documents.

11

--------------------------------------------------------------------------------




(e)                Leases. No tenant leases, other than the Leases listed in the
rent roll attached as Exhibit C, affect the Property. To Seller’s knowledge, all
information contained in Exhibit C is true, correct and complete in all material
respects as of the date hereof.  All Leases are in substantially the form
attached hereto as part of Exhibit D except for addenda which provide for rent
credits to managers of the Property, employees of Seller or Seller’s management
company involved in the leasing or maintenance of the Property and police
officers who provide limited off-duty services in connection with their
residency, all of which is reflected in the attached rent roll. Purchaser agrees
that Seller shall have the right to extend such rent credits to any such
managers and employees who will not become managers or employees of Purchaser
for a period through the end of the second full month after Closing.

(f)                 Status of the Leases. To the knowledge of Seller all of the
Lease are, as of the date of this Agreement, valid and in full force and effect,
and free of any known claims for reduction, deduction, or set-off against rent,
or any other claims against Seller or any managing agent of Seller, unless and
except as otherwise indicted in the rent roll attached hereto as Exhibit C. No
rents or Leases have been assigned, pledged or, otherwise encumbered by Seller
except as additional collateral for the Loan Seller has received no payments of
rent under the Leases more than thirty-one days prior to the due dates thereof.

(g)                Commissions. There are no broker’s or agent’s commissions or
fees owed with respect to the Leases.

(h)                Litigation. Seller knows of no litigation or governmental or
other proceeding or investigation pending or threatened against or relating to
the Property or Seller, including without limitation condemnation or eminent
domain proceedings.

(i)                  Property Information. All operating statements and, to
Seller’s knowledge, other Property information provided or to be provided by
Seller to Purchaser are or shall be correct and complete in all material
respects and such operating statements present fairly the results of operations
of the Property for the periods indicated.

(j)                 Authority of Seller. Seller is a limited liability company,
duly organized and validly existing under the laws of the Commonwealth Of
Virginia. Seller has full power and authority to enter into this Agreement and
to sell the Property in accordance with the terms and conditions hereof.

(k)               Environmental Conditions. To Seller’s knowledge, (i) the
Property does not contain any “Hazardous Materials” (as defined below) in
violation of applicable “Environmental Laws” (as defined below), and (ii) the
Property is not subject to federal, state or local regulations or liability
because of the presence of stored, leaked, spilled or disposed petroleum
products, waste materials or debris, underground storage tanks, “PCB’s” or PCB
items (as defined in 40 C.F.R. § 761.3), “asbestos” (as defined in 40 C.F.R. §
763.63), or the past or present accumulation, treatment, storage, disposal,
spillage or leakage of any Hazardous Materials. As used in this Paragraph 12(k),
the term “Hazardous Materials” shall mean any hazardous wastes, hazardous
substances, hazardous materials, toxic substances, hazardous air pollutants or
toxic pollutants, as those terms are defined in Environmental Laws; the term
“Environmental Laws” shall -mean the Resource Conservation and Recovery Act (42
U.S.C.A. §§ 6901 et seq.) and the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C.A. §§ 9601 et seq.) any
amendments thereto and any regulations promulgated pursuant thereto.

12

--------------------------------------------------------------------------------




(l)                  Loan Documents. To Seller’s knowledge, the copies of the
Loan Documents provided by Seller to Purchaser are true, correct and complete.
Purchaser acknowledges that the listing of the Loan Documents as set forth on
Schedule 1 may not include documents relating to the construction of the
improvements which Seller represents are no longer of any force or effect.

(m)              Condemnation. Seller has received no notices of any
condemnation or eminent domain proceedings pending or threatened against the
Property or any part thereof.

13.              Operation of the Property. Between the date hereof and Closing

(a)                Seller will not enter into any contract (other than new
Leases) that will be an obligation affecting the Property subsequent to the
Closing Date except for contacts entered into in the ordinary course of business
that are terminable without cause and without payment of a penalty on not more
than 30 days’ notice.

(b)               Seller will not remove any personal property from the Property
except as may be required for necessary repair or replacement, and in the event
of such replacement, the replacement shall be of materially equal or better
quality and quantity as existed as of the time of its removal.

(c)                Seller will maintain casualty insurance of a level and type
consistent with the insurance maintained by Seller prior to the execution of
this Agreement with respect to the Property;

(d)               Seller shall not do anything, nor authorize anything to be
done, which would adversely affect the condition of title as shown on the Title
Commitment without the prior consent of Purchaser which consent shall not be
unreasonably withheld, conditioned or delayed.

(e)                Seller will maintain and operate the Property in accordance
with first class apartment management practices for the Richmond, Virginia area.

(f)                 Seller agrees that no new leases will be entered into with
any new or existing tenants unless such leases (i) have a lease term (including
renewals and extensions) of no longer than one year, (ii) provide for rent at
rates consistent with the rents reflected in the current rent roll and (iii) are
pursuant to the form of lease attached hereto as part of Exhibit D.

(g)                Seller shall make all payments due on the Loan or as
otherwise required pursuant to the Loan Documents, pay all operating expenses
through the Closing Date and otherwise duly observe and perform its obligations
under the Loan Documents, the Leases and the Contracts. Upon request, Seller
shall keep Purchaser reasonably informed as to the status of leasing prior to
the Closing Date and shall deliver to Purchaser copies of all new Leases.

(h)                Seller shall restore all units that become vacant at least
five (5) days prior to the Closing to “rent-ready” condition in accordance with
Seller’s customary practice and procedure for the Property. Purchaser and Seller
shall inspect each of such vacant units prior to the Closing to confirm that
they are in rent ready” condition. To the extent any of such units is not in
“rent ready” condition as of the date of Closing, Purchaser shall be entitled to
a credit in the amount of the costs, as Purchaser and Seller agree, acting
reasonably, are necessary in order to pay for the cost of restoring such vacant
units to “rent ready” condition.

13

--------------------------------------------------------------------------------




(i)                  At Closing, Seller shall cause any property management
agreement for the Property to be terminated, at no cost, liability or expense to
Purchaser.

14.              Commission. Each of Seller and Purchaser represents to the
other that there are no amounts due any realtor, broker, agent, finder or other
person in connection with this transaction other than Cushman & Wakefield.
Seller shall be responsible for any commission which may be due and payable to
Cushman & Wakefield pursuant to separate agreement between Seller and Cushman &
Wakefield. Each of Seller and Purchaser covenants that it will indemnify and
hold the other harmless from and against any and all liabilities and expenses in
connection with any claim or claims of any other realtor, broker, agent, finder
or other person arising out of its participation in this transaction, including,
without limitation, attorneys’ fees.

15.              Termination; Specific Performance.

(a)                If Purchaser elects to terminate this Agreement pursuant to
Paragraph 5, Paragraph 7, Paragraph 11 or Paragraph 21 hereof, then, in any such
event, the Escrow Agent forthwith shall return the Earnest Money in full to
Purchaser and the parties hereto shall have no further obligations or
liabilities hereunder except for the obligations of the parties which
specifically survive the termination of this Agreement. In addition, if
Purchaser does not elect to terminate this Agreement pursuant to Paragraph 7,
but Purchaser does elect to terminate the Other Agreement pursuant to the
corresponding Paragraph 7 of such Other Agreement (an “Other Agreement
Termination Notice”), then Seller shall have the one-time right, to be exercised
within five (5) business days following Purchaser’s deliver of such Other
Agreement Termination Notice, to terminate this Agreement by written notice to
Purchaser and, in such event, the Escrow Agent forthwith shall return the
Earnest Money in full to Purchaser and the parties hereto shall have no further
obligations or liabilities hereunder except for the obligations of the parties
which specifically survive the termination of this Agreement.

(b)               If Seller defaults in the performance of any of its
obligations hereunder, then, in such event, Purchaser shall have the right to
exercise any one of the following remedies, as its sole and exclusive remedies:
(a) to terminate this Agreement, after having given five (5) days written notice
to Seller and Escrow Agent (and Seller has failed to cure such breach or default
within that period of time), whereupon the Earnest Money shall immediately be
refunded/returned to Purchaser and neither Seller nor Purchaser shall have any
further rights or duties under this Agreement, except for the indemnities of the
parties which specifically survive the termination of this Agreement; or (b)
seek to enforce specific performance of this Agreement (with the costs and
expenses of any such action being paid to the prevailing party by the non
prevailing party). Notwithstanding the foregoing to the contrary, in the event
specific performance is not reasonably available because of any affirmative act
or acts of Seller or any act or acts of any person or entity affiliated with
Seller who colludes with Seller’ so as to render specific performance not
reasonably available, then Purchaser shall have the right to terminate this
Agreement, whereupon it shall become entitled to receive (or seek, as the case
may be) (i) the immediate return of the Earnest Money and (ii) actual direct
(but not indirect or consequential) damages against Seller.

14

--------------------------------------------------------------------------------




16.              Assignment. Purchaser may, without Seller’s consent, assign
this Agreement and all of its rights hereunder to a single-purpose entity to be
formed by Purchaser in compliance with applicable HUD requirements, which entity
shall acquire title to the Property at Closing and of which entity Purchaser or
an affiliate of Purchaser shall be a principal. Otherwise, Purchaser shall have
no right to assign this Agreement and its rights hereunder to any other entity
or individual unless approved by Seller in its sole discretion. Notwithstanding
any of the foregoing, however, in the event of any assignment of this Agreement
by Purchaser, whether with or without the written consent of Seller, Purchaser
shall remain jointly and severally liable with such assignee for all obligations
and liabilities hereunder subject, in all events, to the provisions of Paragraph
8.

17.              Waiver. The failure of either party to exercise any right
hereunder, or to insist upon strict compliance by the other party, shall not
constitute a waiver of that party’s right to demand strict compliance with the
terms and conditions of this Agreement.

18.              Notices. Any notices, requests, or other communications
required or permitted to be given hereunder shall be in writing and shall be
either (i) delivered by hand, (ii) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, (iii) sent by
overnight delivery service (e.g., Federal Express, Airborne, etc.), or (iv) sent
by facsimile (with the original being sent by one of the other permitted means
or by regular United States mail) and addressed to each party at the applicable
address set forth herein. Any such notice, request, or other communication shall
be considered given or delivered, as the case may be, on the date of hand
delivery (if delivered by hand), on the third (3rd) day following deposit in the
United States mail (if sent by United States registered mail), on the next
business day following deposit with an overnight delivery service with
instructions to deliver on the next day or on the next business day (if sent by
overnight delivery service), or on the day sent by facsimile (if sent by
facsimile, provided the original is sent by one of the other permitted means as
provided herein in this paragraph or by regular United States mail). However,
the time period within which a response to any notice or request must be given,
if any, shall commence to run from the date of actual receipt of such notice,
request, or other communication by the addressee thereof. Rejection or other
refusal to accept or inability to deliver because of a changed address of which
no notice was given shall be deemed to be receipt of the notice, request, or
other communication. By giving at least ten (10) days prior written notice
thereof, any party hereto may, from time to time and at any time, change its
mailing address hereunder.

If to Purchaser:

Associated Estates Realty Corporation
1 AEC Parkway
Richmond Heights, Ohio 44143
Attention: Martin A. Fishman
Fax:  (216) 797-8719

With a copy to:
Greenberg Traurig LLP
77 West Wacker Drive, Suite 2500
Chicago, Illinois 60601
Attention: Michael T. Fishman
Fax: (312) 456-8435

15

--------------------------------------------------------------------------------



If to Seller:

Bogese, L.C.

113 South 12th Street

Richmond, Virginia 23219

Attention: Michael Bogese, Jr.

Fax: (804) 644-4086

With a copy to:

Troutman Sanders LLP

1001 Haxall Point

Richmond, Virginia 23219

Attention:  Edward B. Kidd

Fax: (804) 698-6000

If to Escrow Agent:

First American Title Insurance Company

30 N. LaSalle Street, Suite 300

Chicago, Illinois 60602

Attention: Jim McIntosh

Fax: (312) 553-0480

19.              Survival. All of Seller’s and Purchaser’s covenants,
agreements, representations and warranties contained in Paragraphs 4, 6, 7, 12,
14, 20 and 21 of this Agreement shall survive Closing and not merge into the
Deed or any other documents delivered hereunder. All other covenants,
agreements, representations and warranties contained in this Agreement shall
terminate upon Closing.

20.              Indemnification. Seller hereby agrees to indemnify and hold
harmless Purchaser and its successors and assigns from and against any and all
claims, costs, penalties, damages, losses, liabilities and expenses (including
reasonable attorneys’ fees) arising before or after Closing (i) as a result of
any property damage or injuries to persons, including death, caused by any
occurrence as to the Property prior to Closing, or (ii) as a direct and
proximate consequence of any breach by Seller of any of its representations,
warranties or obligations set forth herein or in any other document or
instrument delivered by Seller pursuant hereto. Purchaser agrees to indemnify
and hold harmless Seller and its successors and assigns from and against any and
all claims, costs, penalties, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees) arising (i) after Closing as a result of
any property damage or injuries to persons, including death, caused by any
occurrence as to the Property after Closing or (ii) before or after Closing as a
direct and proximate consequence of any breach by Purchaser of any of its
obligations set forth herein or in any other document or instrument delivered by
Purchaser pursuant hereto.

16

--------------------------------------------------------------------------------




21.              Approval of Transfers by HUD and Lender.

(a)                Purchaser’s obligation to purchase the Property and proceed
to the Closing is further subject to the condition precedent that the Lender and
HUD shall have approved the sale of the Property to Purchaser and consented to
the assumption of the Loan by Purchaser (i) without modification of the Loan
Documents, (ii) without any requirement that would result in a material increase
in any replacement reserves or mortgage escrow accounts, and (iii) without any
obligation to fund additional repairs or capital expenditures which exceed a
normal expense to Purchaser and are materially different from or substantively
in excess of those, if any, identified by Purchaser in connection with its due
diligence examination of the Property. Seller shall cause Lender to deliver to
Purchaser no more than ten (10) days prior to Closing Lender’s written
confirmation of the amount of outstanding principal, interest and any other
amounts and deposits accrued and payable under the Loan Documents together with
written confirmation that the Loan is in full force and effect and that to its
knowledge Seller is not in default of any of the provisions of the Loan
Documents. No transfer of any interest in the Property under this Agreement
shall be effective prior to such HUD approval. Purchaser will not take
possession of the Property nor assume any benefits of Property ownership prior
to such approval by HUD.

(b)               Purchaser shall submit an application for approval of the
transfer and assumption to HUD (the “Transfer Approval Application”), using
commercially reasonable efforts to insure that the Transfer Approval Application
is complete and in material compliance with all applicable requirements, within
two (2) business days after (i) approval of the draft Transfer Approval
Application by Seller as provided herein and (ii) Seller’s delivery of any
documents required to be provided by Seller and Lender as part of the Transfer
Approval Applications (after completion of any corrections required to conform
to the applicable requirements after Purchaser’s review thereof) and shall
diligently pursue in good faith approval of the Transfer Approval Application at
Purchaser’s sole expense (except as otherwise expressly provided in Section
21(a) and 22(d) of this Agreement and except for legal and other accounting fees
incurred by Seller in providing the information and documentation Seller is
required to provide in connection with the Transfer Approval Application).
Purchaser shall promptly forward to HUD and the Lender such documents required
to correct any deficiencies in the Transfer Approval Application as may be
identified by HUD or the Lender. Seller shall cooperate with Purchaser in
connection with such applications including providing all information and
documents within Seller’s possession or control as maybe reasonably required on
a timely basis. Purchaser shall provide Seller with (i) an itemization of any
information or documents required from Seller for the Transfer Approval
Application within ten (10) days after the Effective Date and (ii) a copy of its
proposed Transfer Approval Application within ten (10) days after the expiation
of the Investigation Period and prior to its submittal to HUD and the Lender.
If, notwithstanding Purchaser’s diligent and good faith efforts, the Transfer
Approval Application is not approved within one hundred eighty (180) days after
submittal of the Transfer Approval Application, either party may terminate this
Agreement by written notice to the other party and the Escrow Agent, in which
event the Earnest Money will be refunded to Purchaser.

17

--------------------------------------------------------------------------------




(c)                In connection with Purchaser’s assumption of the Loan,
Purchaser and Seller acknowledge that there are certain escrow deposits (i.e.
tax, insurance, MIP, replacement reserves, etc.) being held by the Lender or HUD
in connection with the Property. Purchaser and Seller acknowledge and agree
that, at Closing, all such escrows shall be transferred to Purchaser with the
Property, but that Seller shall be entitled to a credit for the amounts held in
such escrow deposits, subject to the other provisions of this Agreement
regarding proration of real estate taxes and other expenses. Seller shall also
be entitled to a credit for any prepaid MIP.

(d)               Within 45 working days after the Closing Date, Seller at its
sole cost and expense, shall furnish to HUD audited financial statements for the
Property covering the period from the date of Seller’s last audited report to
the Closing Date in accordance with HUD’s final approval. process requirements.

(e)                Purchaser acknowledges that HUD requires completion of the
previous participation” requirement as part of the Transfer Approval Application
and therefore agrees to initiate any applications, submittals and/or
registrations required to satisfy the previous participation” requirements of
the Transfer Approval Application in sufficient time to permit the timely
preparation and submittal of the Transfer Approval Application pursuant to the
terms and timelines set forth in this Agreement.

22.              Miscellaneous. The section headings and captions contained
herein are for reference purposes only and shall not in any way affect the
meaning and interpretation of the terms of this Agreement All questions with
respect to the construction of this Agreement and the rights and liabilities of
the parties hereto shall be determined in accordance with the applicable
provisions of the laws of the Commonwealth of Virginia. This Agreement may be
executed in any number of duplicate originals or counterparts, all of which
shall constitute a single agreement. Any duplicate original on which the
signatures of both parties shall appear shall be deemed an original of this
Agreement. Any number of counterparts on which the signatures of both parties
shall appear shall constitute a duplicate original. This Agreement constitutes
the entire agreement of the parties regarding the Property, and there are no
outstanding agreements between the parties hereto other than those set out in
this Agreement. This Agreement may not be modified, changed or amended except by
a written instrument executed by all of the parties hereto. In the absence of a
specific provision to the contrary, the party upon whom an obligation is imposed
hereunder shall perform the obligation at its expense. As used herein the
singular shall include the plural, the plural the singular and the use of any
gender shall be applicable to all genders. Time shall be of the essence as to
all matters provided for in this Agreement

23.              Binding Effect. This Agreement shall be fully binding on and
enforceable against, all parties hereto and their respective heirs,
administrators, successors and permitted assigns.

24.              Entire Agreement. This Agreement contains the entire agreement
between the parties relating to the Property and supersedes all prior and
contemporaneous negotiations, understandings and agreements, written or oral,
between the parties. This Agreement shall not be amended or modified, and no
waiver of any provision hereof shall be effective, unless set forth in a written
instrument authorized and executed with the same formality as this Agreement

18

--------------------------------------------------------------------------------




25.              Severability. The provisions of this Agreement are severable,
and if any term, clause, or provision of this Agreement or the application
thereof to any person or circumstances is to any extent adjudicated and declared
to be illegal, invalid, or unenforceable under present or future laws in effect
during the term hereof, it is the intention of the parties hereto that the
remainder of this Agreement, and the application of such term, clause or
provision to persons or circumstances other than those to which it is held
illegal, invalid or unenforceable, shall not be affected thereby.

26.              Days. If the final day of any period of time set out in any
provision of this Agreement or any action, is required to be performed, or if
any notice, consent or other communication is to be given on a Saturday; Sunday
or holiday recognized by the Commonwealth of Virginia or the State of Ohio for
its employees, then in such case, such period shall be deemed extended to the
next day which is not a Saturday, Sunday or holiday recognized by the
Commonwealth of Virginia or the State of Ohio. All references to any specified
number of days contained herein shall be deemed to refer to calendar days unless
a reference to business days is expressly provided.

27.              Presumptions. No presumption shall be created in favor of or
against any of the parties to this Agreement with respect to the interpretation
of any term or provision of this Agreement due to the fact that this Agreement
was prepared by or on behalf of one of the parties hereto.

28.              Escrow Agent.

(a)                Escrow Agent joins in this Agreement to agree to accept and
hold the Initial Deposit and the Additional Deposit in accordance with the terms
of this Agreement

(b)               Purchaser and Seller agree that in performing any of its
duties under this Agreement, Escrow Agent shall not be liable for any loss,
costs or damage which it may incur as a result of serving as Escrow Agent
hereunder, except for any loss, costs or damage arising out of the willful
misconduct of Escrow Agent. Accordingly, Escrow Agent shall not incur any
liability with respect to any action taken or omitted to be taken in good faith
upon reliance upon any document, including any written notice of instruction
provided for in this Agreement,, not only as to its due execution and validity
and effectiveness of its provisions, but also to the truth and accuracy of any
information contained therein, which Escrow Agent shall in good faith believe to
be genuine, to have been signed or presented by a proper person or persons and
to conform with the provisions of this Agreement.

(c)                In the event of a dispute between any of the parties hereto,
sufficient in the discretion of Escrow Agent to justify its doing so, Escrow
Agent shall be entitled to tender unto the registry or custody of any court of
competent jurisdiction all money held by it under the terms of this Agreement,
together with such legal pleadings as it deems appropriate and thereupon be
discharged from further responsibility under this Agreement.

19

--------------------------------------------------------------------------------




29.              Tax Deferred Exchange. Purchaser and Seller each acknowledge
that the other may desire that this transaction be a part of a tax-deferred
transaction under the Internal Revenue Code. Purchaser and Seller agree to
cooperate with each other in order to permit this transaction to qualify for tax
deferral under the Internal Revenue Code provided that such cooperation shall
not prejudice any of the rights of Purchaser or Seller under this Agreement.
Purchaser and Seller each specifically agrees that the rights of either party to
this Agreement may be assigned to a Qualified Intermediary in connection with
any such exchange without the consent of the other party. The cooperating party
shall not be required to (i) incur any additional cost or expense in connection
with any such exchange, including, without limitation, attorneys’ fees, (ii)
enter into any agreement other than an agreement which is fully non-recourse to
such party or (iii) take title to any property as a part of any such
transaction; and the exchanging party shall indemnify and hold the cooperating
party harmless with respect to all costs, expenses, losses or liabilities of any
nature arising out of any such transaction including, without limitation,
attorneys’ fees.

30.              Attorneys’ Fees. In the event of any action or proceeding
brought by either party against the other under this Agreement, the prevailing
party shall be entitled to recover all costs and expenses including its
attorneys’ fees in such action or proceeding in such amount as the court may
adjudge reasonable. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments made or positions taken in
the proceedings could fairly be said to have prevailed over the other party’s
major arguments or positions on major disputed issues in the court’s decision.
If the party which shall have commenced or instituted the actions, suit or
proceeding shall dismiss or discontinue it without the concurrence of the other
party, such other party shall be deemed the prevailing party.

31.              Other Agreement. Unless Purchaser elects to terminate the Other
Agreement pursuant to an Other Agreement Termination Notice and Seller does not
timely elect to terminate this Agreement pursuant to the requirements of
Paragraph 15 of this Agreement, Seller’s obligation to sell the Property and
proceed to the Closing is conditioned upon the concurrent closing of the
transactions contemplated by the Other Agreement and a default by Purchaser in
connection with closing under the Other Agreement shall be a default by
Purchaser under this Agreement; provided, that if the closing of the
transactions contemplated by the Other Agreement do not occur by reason of (i) a
default by Seller Affiliate under the Other Agreement, (ii) the failure of any
condition precedent to Purchaser’s obligation to proceed to the closing of the
transactions contemplated by the Other Agreement, or (iii) termination of the
Other Agreement in accordance with the terms thereof as a result of a casualty
or condemnation, then the condition for concurrent closings shall be waived and
Seller shall be obligated to proceed with the Closing of the transactions
contemplated by this Agreement.

[SIGNATURES ON FOLLOWING PAGES]

20

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this instrument to be executed for
and in their respective names by their duly authorized officials and agree to be
bound hereby as of the day and year first above stated.

SELLER:

BELVEDERE PROPERTIES, LLC

By:       /s/ Michael J. Bogese, Jr.                     

Name:  Michael J. Bogese                               

Title:     Manager                                              

PURCHASER:

ASSOCIATED ESTATES REALTY

CORPORATION

By:                                                                  

Name: Martin A. Fishman

Title: Vice President

ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:       /s/ James. W. McIntosh                       

Name:  James W. McIntosh                             

Title:     V.P.                                                    

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this instrument to be executed for
and in their respective names by their duly authorized officials and agree to be
bound hereby as of the day and year first above stated.

SELLER:

BELVEDERE PROPERTIES, LLC

By:                                                                  

Name:                                                             

Title:                                                                

PURCHASER:

ASSOCIATED ESTATES REALTY

CORPORATION

By:       /s/ Martin A. Fishman                          

Name: Martin A. Fishman

Title: Vice President

ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY

By:                                                                  

Name:                                                             

Title:                                                                

                                                                             

--------------------------------------------------------------------------------